IN THE COURT OF CRIMINAL APPEALS

OF TEXAS


 
 
NOS. PD-0602-12, PD-0603-12, PD-0604-12 and PD-0605-12

DILLON WADE THOMPSON, Appellant
 
v.

THE STATE OF TEXAS



ON REHEARING OF APPELLANT'S 
PETITION FOR DISCRETIONARY REVIEW
FROM THE SEVENTH COURT OF APPEALS
RANDALL COUNTY


Per curiam.

O P I N I O N 


	Appellant was convicted of indecency with a child, sexual performance by a child, and
possession or promotion of child pornography.  The Court of Appeals affirmed the
convictions. Thompson v. State, Nos. 07-11-00060-CR, 07-11-00061-CR, 07-11-00062-CR,
07-11-00063-CR (Tex.App - Amarillo, delivered February 10, 2012).  On September 12,
2012, Appellant's petitions for discretionary review were dismissed as untimely filed. 
Appellant has filed a motion for rehearing requesting reinstatement of his petitions so that
they will be considered by this Court.  Appellant's motion for rehearing is granted.  His
petitions for discretionary review filed in this Court on July 13, 2012, are filed as of October
31, 2012, and will be considered in accord with Tex.R.App.P. 68. 
 
Delivered October 31, 2012
Do not publish